Citation Nr: 0918652	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-14 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for hypogonadism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.


FINDING OF FACT

The Veteran does not have complete atrophy of both testicles.


CONCLUSION OF LAW

The criteria for an initial compensable rating for 
hypogonadism have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115b, Diagnostic 
Code 7799-7523 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  This is known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran contends that he is entitled to an initial 
compensable evaluation for his service-connected 
hypogonadism.

The Veteran's service-connected hypogonadism is currently 
evaluated as zero percent disabling by analogy to 38 C.F.R. § 
4.115b, Diagnostic Code (DC) 7599-7523.  Under DC 7523, a 0 
percent evaluation is warranted for atrophy of one testicle.  
A 20 percent evaluation is warranted for complete atrophy of 
both testicles.  A footnote to DC 7523 indicates that claims 
for testicular deformities should be reviewed for entitlement 
to special monthly compensation under 38 C.F.R. § 3.350.  The 
Veteran has been receiving special monthly compensation for 
loss of use of a creative organ since March 26, 1996, from 
which date he has also been service connected at a 
noncompensable rating for impotency.

The Veteran was afforded a VA genitourinary examination in 
May 2005.  The Veteran complained of lethargy and some weight 
loss or gain.  He reported that, since his radical 
prostatectomy due to adenocarcinoma in October 1995, he 
cannot achieve erection, vaginal penetration, orgasm, or 
ejaculation.  Trials of penile injections and Viagra were not 
successful.  He also complained of recurrent hot flashes.  
There was no history of previous trauma involving the 
testicles or penis and no previous vasectomy.  Local and/or 
systemic diseases found to be affecting sexual function 
included Type II Diabetes and hypertension.

Upon physical examination, the Veteran was found to be a 
normal adult male without penile lesion or discharge.  Both 
testicles were descended.  Two non-tender masses were noted 
in the epididymis bilaterally, which had previously been 
identified as spermatoceles.  No testicular atrophy was noted 
in size or consistency.  Laboratory results showed a 
testosterone level of 209, with the normal range being 241 to 
827.  The examiner diagnosed hypogonadism likely secondary to 
"above therapies".

The Veteran was afforded a second VA genitourinary 
examination in August 2005.  The examiner noted that there 
were no significant changes in the medical history since the 
last examination.  The Veteran reported lethargy and stable 
weight.  He continued to report inabilities to achieve 
erection, vaginal penetration, orgasm, or ejaculation.  He 
reported that he was not receiving any current treatment for 
erectile dysfunction.  Local and/or systemic diseases found 
to be affecting sexual function included Type II Diabetes and 
a history of hypertension since 1979.

Physical examination of the genitalia revealed a normal adult 
male without penile lesion or discharge.  Both testicles were 
descended.  There remained two non-tender masses within the 
epididymis bilaterally, previously identified as 
spermatoceles.  No testicular atrophy was found in size or 
consistency.  Testosterone level was 209, with the normal 
range being 241 to 827.  The diagnosis was hypogonadism 
likely secondary to "the above therapies" for treating 
adenocarcinoma of the prostate.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to an initial 
compensable rating for hypogonadism.  The Veteran's 
hypogonadism is not manifested by a testicular atrophy such 
that a minimum 20 percent rating is warranted under DC 7523.  
Instead, the medical evidence, including VA outpatient 
treatment records, shows continuing treatment for 
hypogonadism.

The Board finds no other DC that could provide a basis to 
grant the Veteran's claim. 

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's hypogonadism 
evaluation should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for hypogonadism.  38 C.F.R. § 4.3.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in December 2004, April 2005, and October 
2006 that fully addressed all three notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  

Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
her or his claim and given ample time to respond, but the AOJ 
also readjudicated the case by way of a supplemental 
statement of the case issued in October 2006 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained treatment records 
through April 2005.  The veteran was provided an opportunity 
to set forth his or her contentions during the July 2006 
hearing before the Decision Review Officer.  The appellant 
was afforded VA medical examinations in May 2005 and August 
2005.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


